In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-14-00168-CV


                              DAVID V. GOSS, APPELLANT

                                             V.

                              NICHOLAS BELL, APPELLEE

                            On Appeal from the 97th District Court
                                  Montague County, Texas
          Trial Court No. 2014-0113M-CV, Honorable Jack A. McGaughey, Presiding

                                       July 11, 2014

                    ORDER OF ABATEMENT AND REMAND
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Pending before the court is a Joint Motion for Order of Remand to Effect

Settlement. The motion bears the signatures of counsel for the parties to the appeal.

Through their motion, the parties represent “all of their disputes have been fully and

finally settled and resolved.” They indicate remand is necessary for the trial court to

effect the terms of their settlement agreement by appropriate orders. To vest the trial

court with jurisdiction for granting the relief the parties request, we abate the appeal until
September 3, 2014, and remand the cause to the trial court for proceedings effectuating

the parties’ settlement agreement. See TEX. R. APP. P. 42.1(a)(2)(C).


       On completion of all necessary matters in the trial court, the parties shall file a

joint motion to reinstate and dismiss the appeal. If proceedings in the trial court are not

completed by September 3, 2014, the parties shall file a joint report informing this court

of the status of the proceedings and requesting any necessary extension of the

abatement.


       If neither a joint motion to reinstate and dismiss the appeal nor a status report is

filed by September 3, 2014, the appeal will be dismissed without further notice. See

TEX. R. APP. P. 42.3(c).


       It is so ordered.


                                                        Per Curiam




                                            2